        Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 1 of 32



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

RODRIGO ARREOLA, ex rel. HECTOR *
ARREOLA, CONCEPCION ARREOLA, ex
rel. HECTOR ARREOLA, and S.A., *
ex rel. JEZREEL IMEE CUSTODIO,
                                *
     Plaintiffs,
                                *
vs.
                                                CASE NO. 4:19-CV-5 (CDL)
                                *
COLUMBUS GEORGIA CONSOLIDATED
GOVERNMENT, OFFICER MICHAEL     *
AGUILAR, OFFICER BRIAN J.
DUDLEY, OFFICER AARON EVRARD,   *
and CHIEF RICHARD T. BOREN,
                                *
     Defendants.
                                *

                                 O R D E R

     Plaintiffs contend that their son and father, Hector Arreola,

suffered      compressional/positional     asphyxia    when,     during   his

arrest, the arresting police officers applied pressure to his back

which led to brain damage and his eventual cardiac and respiratory

arrest. They bring claims against the officers and their employer,

the Consolidated Government of Columbus, Georgia (“CCG”), pursuant

to 42 U.S.C. § 1983, asserting that the officers used excessive

force    in    accomplishing    the    arrest    and   were     deliberately

indifferent to Hector’s serious medical needs.1               The individual



1 Plaintiffs originally brought claims against the Columbus Police
Department Chief of Police, Richard Boren, but they subsequently withdrew
all claims against Boren. See Pls.’ Br. in Opp’n to Summ. J. 13, ECF
No. 22.     Plaintiffs also withdrew all state law claims against


                                      1
       Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 2 of 32



officers seek summary judgment based on qualified immunity while

CCG moves for    summary judgment, contending that no constitutional

violation occurred (ECF No. 12).         For the reasons explained in the

remainder of this order, the Court grants summary judgment in favor

of   all   Defendants    on   Plaintiffs’   deliberate   indifference    to

medical needs claims but denies summary judgment on Plaintiffs’

excessive force claims.

                        SUMMARY JUDGMENT STANDARD

      Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”           Fed. R. Civ.

P. 56(a).    In determining whether a genuine dispute of material

fact exists to defeat a motion for summary judgment, the evidence

is viewed in the light most favorable to the party opposing summary

judgment,    drawing    all   justifiable   inferences   in   the   opposing

party’s favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).     A fact is material if it is relevant or necessary to the

outcome of the suit.      Id. at 248.    A factual dispute is genuine if

the evidence would allow a reasonable jury to return a verdict for

the nonmoving party.      Id.




Defendants.   Id.    Accordingly, Defendants are entitled to summary
judgment on these claims.


                                     2
          Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 3 of 32



                              FACTUAL BACKGROUND

         Viewed in the light most favorable to Plaintiffs, the record

reveals the following facts.2

    I.     Hector’s 911 Calls

         On January 9, 2017 at 3:40 a.m., Hector called 911 to request

a welfare check on his mother.         Officers Michael Aguilar and Brian

Dudley responded to the call by going to Hector’s mother’s house.

Hector’s mother answered the door and told the officers she was

fine.

         Hector called 911 again at 4:55 a.m. asking for officers to

check on his mother.        Again, Officers Aguilar and Dudley responded

to the request.       When they arrived at Hector’s mother’s house this

time, Hector was in the front yard and spoke with the officers.

When the officers encountered Hector, “something seemed to be off

with him.”       Aguilar Dep. 30:3-4, ECF No. 18.        He made statements

about lights being on in his mother’s house, but there were no

lights on.       Id. at 30:4-7.     He also said people were “trying to

get him.”       Id. at 30:7-8.      The officers asked Hector if he had



2
  The present record includes video recordings of the incident.       In
determining whether there is a genuine fact dispute, the Court must view
“the facts in the light depicted by the” recordings and may not adopt a
version of the facts that is “utterly discredited” by the recordings.
Scott v. Harris, 550 U.S. 372, 380-81 (2007). “But where the recording
does not clearly depict an event or action, and there is evidence going
both ways on it,” the Court must take Plaintiffs’ version of what
happened. Shaw v. City of Selma, 884 F.3d 1093, 1097 n.1 (11th Cir.
2018).



                                        3
         Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 4 of 32



paranoia, schizophrenia, or any similar mental disorders.                 Hector

denied mental illness and alcohol use and said he was “clean.”

Pls.’ Notice of Manual Filing Ex. A, AMBA0002 Body Cam Video of

Brian Dudley 3:56-4:11, ECF No. 21 (“Dudley Body Cam”).              At some

point during the conversation, Hector’s mother joined the officers

outside.     She and the officers attempted to coax Hector inside her

house.     Hector refused.    He then began to question the identity of

the officers.      Id. at 6:24-35.

      Around this time, Officers Dudley and Aguilar separately

requested that Emergency Medical Services (“EMS”) respond to the

scene.     Specifically, at 5:21 a.m., Officer Dudley requested EMS

come for a “psych eval.”          Id. at 10:30-48.      And, at 5:24 a.m.,

Officer Aguilar requested EMS “just come routine, no lights, no

sirens- hard no sirens.”         Pls.’ Notice of Manual Filing Ex. B,

AMBA0010 Body Cam Video of Michael Aguilar 12:41-50, ECF No. 21

(“Aguilar Body Cam”).

      Hector then began walking away from the officers and into a

neighbor’s yard.       He proceeded to knock on the neighbor’s door.

The officers instructed Hector not to knock on the door and

requested that he return to the street.            Dudley Body Cam 10:38-

50.   Hector did not comply.         The officers approached Hector and

told him that if he did not leave his neighbor’s yard, he would

face jail time.      Id. at 12:50-13:00.     When Hector refused to leave

the neighbor’s yard, the officers attempted to grab his hands to


                                       4
        Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 5 of 32



arrest him for disorderly conduct. At that point, a struggle began

that took them all to the ground.

  II.    The Struggle and Aftermath

      Descriptions of the officers’ struggle with and restraint of

Hector are based primarily upon the testimony of Hector’s mother,

who witnessed Hector’s detention, and the audio of the detention

that was caught on Officer Dudley’s body camera.             The officers’

body cameras do not reveal clear video of the incident because

Dudley’s camera fell off soon after the struggle began and the

poor pre-dawn lighting and relative position of Aguilar’s camera

make it impossible to get a clear image of the events.                   The

officers’ description of what happened is markedly different than

the testimony of Hector’s mother.         At summary judgment, the Court

must accept the testimony that is most favorable to Plaintiffs

with all reasonable inferences construed in their favor.                 That

evidence is as follows.

      The struggle began at 5:25 a.m.         Id. at 14:41.      At 5:25:57

a.m., an officer instructed Hector, “roll over on your stomach,”

and another officer called dispatch for back up.             Id. at 15:23-

25.     At 5:26:50 a.m., an officer said, “just flatten him out.”

Id. at 16:17-18.      At 5:27:15 a.m., the other officer said, “I’m

flattening.”     Id. at 16:41-42.     Around this time, Hector began to

scream, “I can’t breathe.”        Id. at 16:39-40.     He repeated his “I

can’t breathe” plea nine times in the following two minutes.             Id.


                                      5
        Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 6 of 32



at 16:43-44, 16:49-52, 17:02-04, 17:08-09, 17:13-14, 17:18-19,

17:22-23, 17:54-55, 18:20-21.

       At 5:28:53 a.m., one cuff of a handcuff can be heard clicking

closed on the audio, and an officer says, “got one locked.”                Id.

at 18:19-22.       At 5:29:03 a.m., the second cuff can be heard

clicking closed.      Id. at 18:29-30.         At 5:29:18 a.m., an officer

radioed to dispatch and stated, “we finally got him in handcuffs.

You can slow down all the units.”          Id. at 18:43-49.        Ten second

later, at 5:29:28 a.m., Hector repeated, “I can’t breathe in.”

Id. at 18:54-56.     At 5:29:40 a.m., an officer radioed to dispatch,

“Everything’s 10-4.       We [inaudible] in custody.”        Id. at 19:06-

11.    Hector’s screams became noticeably weaker at this point and

he began sobbing, moaning, and panting for breath.                 At 5:29:43

a.m., 5:29:48 a.m., and 5:29:53 a.m., Hector repeated, “I can’t

breathe.”    Id. at 19:07-10, 19:15, 19:19-20.

       At 5:30 a.m., Officer Aaron Evrard arrived on the scene to

assist the officers.     Evrard was wearing a body camera.         His camera

captured a seven-second image of the scene that he approached at

this    point.        Pls.’    Notice     of     Manual   Filing     Ex.   C,

20170109054456X300000_000000 Body Cam Video of Aaron Evrard 3:06-

13, ECF No. 21 (“Evrard Body Cam”).3             The camera showed Hector


3
 As a preliminary matter, the Court recognizes that the clock on Evrard’s
body camera is clearly ahead of the clock on Dudley’s body camera by
about one minute and thirteen seconds. Compare Dudley Body Cam 19:32-
33 (featuring Evrard asking “you need a break” at 5:30:06 a.m.), with
Evrard Body Cam 3:13-14 (depicting Evrard asking “you need a break” at


                                      6
      Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 7 of 32



lying face down on the ground with his hands handcuffed behind his

back, completely still—not moving or resisting.               Id.     It showed

Officer Aguilar sitting on Hector’s lower back/rear end.                     Id.

Officer   Aguilar   weighed    around    300   lbs.    at   the    time,   and   a

reasonable jury could find that he was sitting so that his full

body weight was bearing down on Hector’s back.4              See id.; Aguilar

Dep. 7:1, ECF No. 18. (Aguilar testifying to his weight).                    The

camera also showed Officer Dudley digging his knee into the middle

of Hector’s back.    Evrard Body Cam 3:06-13.          Officer Dudley later

explained that he put his “forearm kind of on [Hector’s] back,

shoulder, neck area” during the struggle.             Pls.’ Notice of Manual

Filing Ex. C, 20170109061725X300000_000000 Body Cam Video of Aaron

Evrard 16:17-20, ECF No. 21 (“Evrard Body Cam 2”).

     When Evrard reached Officers Aguilar and Dudley, he asked if

they would like a break.      Dudley Body Cam 19:32-33.           Dudley agreed,

stating that he was going to get leg irons.                 Id. at 19:42-44.

Around this time, Hector stated again, “I can’t breathe.”                  Id. at




5:31:19 a.m.). Because the Court relies primarily on the clock according
to Dudley’s body camera to construct this timeline of events, the Court
will adjust the time on Evrard’s body camera by one minute and thirteen
seconds for purposes of this motion so that it is consistent with the
timeline of events.
4 Defendants argue that the image shows Aguilar balancing on the balls

of his feet while straddling Hector’s back, rather than applying his
full body weight to Hector.    But after reviewing the relevant seven-
second image, the Court concludes that this issue is unclear based on
the footage and a reasonable jury could find Aguilar applied his full
body weight when sitting on Hector’s back. Therefore, the Court draws
this inference in Plaintiffs’ favor for purposes of this motion.


                                     7
         Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 8 of 32



19:34-36.        Despite Hector’s cries, Officer Evrard replaced the

officers and positioned himself on Hector’s back at about 5:30:35

a.m.      See Evrard Body Cam 3:43; Oakes Aff. Ex. 1, Office of

Professional Standards (“OPS”) Interview with Ronnie Oakes 5, ECF

No. 12-3 at 8 (testimony of subsequent responding officer stating

that when he walked on the scene, he saw “Evrard . . . on the

gentleman’s back keeping him down”).               Hector continued to moan and

sob.     At 5:30:45 a.m., Hector screamed again, “I can’t breathe.”

Dudley     Body    Cam   20:11-13.      At    5:31:03    a.m.,    Hector   stopped

speaking.        Id. at 20:29-23:50.

       Shortly thereafter, Columbus Police Officer Ronnie Oakes

arrived on scene, and Evrard told him to hold Hector’s legs, which

he did. Evrard Body Cam 3:58-4:00; OPS Interview with Ronnie Oakes

1.     The officers then placed Hector in leg irons, and Officer

Evrard stood up to pat Hector down and search him.                Officer Evrard

remained on Hector’s back until this time, around 5:31:17 a.m.

Evrard Body Cam 4:24-27.5

       Evrard then rolled Hector on his side.                    Id. at 4:40-46.

Hector     did    not    move   much,   and   an    officer   asked   “how’s   his

breathing” while another officer checked his pulse and said “yeah

he’s breathing.”         Id. at 5:34-40.      The officers attempted to sit


5
  Plaintiffs contend that Officer Evrard remained on Hector’s back until
5:32:30 a.m., but they base this assertion on the clock on Evrard’s body
camera. As previously discussed, the Court must adjust Evrard’s body
camera clock by one minute and thirteen seconds to fit it to the timeline
developed based on Dudley’s body camera. See supra note 3.


                                          8
         Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 9 of 32



Hector up, but he at first appeared to be limp.           Id. at 5:40-6:08.

They eventually got him in a seated position and waited for EMS to

arrive.     EMS pulled up to the scene around 5:36:14 a.m.            Id. at

9:21.6

      EMS loaded Hector into the ambulance.               In route to the

Emergency Room, Hector went into cardiac arrest, and the ambulance

pulled over and called for additional resources.           Hector died soon

thereafter.

    III. Cause of Death and Officers’ Training

      Because the parties bifurcated discovery, causation is not an

issue for purposes of the present motion.           But, Plaintiffs expect

the evidence to show that Hector suffered positional/compressional

asphyxia during the arrest based on the pressure that officers

applied to his back when they sat on him and dug their elbows/knees

into his back.      Plaintiffs contend that, as a result, there was an

oxygen deficiency, known as hypoxia, in Hector’s blood which led

to brain damage and eventual cardiac and respiratory arrest.

      They argue that Hector was suffering from a condition known

as “excited delirium” the night of his death, which can be brought

on by mental illness, obesity, narcotics use, or a combination of

these factors.      Plaintiffs assert that applying weight to the back




6
  Again, the Court adjusts the clock on Evrard’s body camera by one
minute and thirteen seconds to fit it to the timeline developed based
on Dudley’s body camera. See supra note 3.


                                       9
        Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 10 of 32



and/or neck of individuals in this state can often lead to sudden

death by hypoxia, especially after an intense struggle.

     Officers      Aguilar,    Dudley,     and   Evrard   were    trained   to

recognize the signs of excited delirium; they were taught that

individuals suffering excited delirium are experiencing a medical

emergency; and their training taught them that “[i]f time allows,

[they    should]   contact    EMS   before   confronting    the    individual

[suffering excited delirium] and attempt to avoid confrontation

with [the] subject until EMS arrival.”           Dudley Dep. Ex. 7, Use of

Force Training Overview 1760-62 (Jan. 18, 2016), ECF No. 17-7 (“Use

of Force Training”); see also Evrard Dep. 50:3-11, ECF No. 19

(acknowledging he received this 2016 training); Dudley Dep. 63:10-

69:4, ECF No. 17 (same); Aguilar Dep. 53:1-59:7, ECF No. 18 (same).

The officers were also trained on positional asphyxia, and they

were taught to “[a]lways monitor any subject [they] have in

custody” and “[b]eware of [s]udden [t]ranquility.”               Use of Force

Training 1761.

                                 DISCUSSION

     Viewed in the light most favorable to Plaintiffs, the officers

were sitting and/or applying pressure to Hector’s back from 5:26:50

a.m. (the time the officers began “flattening [Hector] out”) to

5:31:17 a.m. (the time Officer Evrard stood up to pat Hector down),

for a total of around four minutes and twenty-seven seconds.                In

that time, Hector cried out that he could not breathe at least


                                      10
      Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 11 of 32



sixteen separate times.        After handcuffing Hector at 5:29:03 a.m.,

the officers remained on his back an extra two minutes and fourteen

seconds    while    Hector’s       cries    became    progressively     weaker   and

turned to moaning/whimpering/panting sobs.

      Plaintiffs     bring     §    1983    excessive      force   claims   against

Aguilar,    Dudley,    and     Evrard      in     their   individual    capacities,

claiming that the officers used excessive force when they continued

to apply pressure to Hector’s back in the two minutes and fourteen

seconds after Hector was handcuffed, had stopped resisting, and

continued to tell officers he could not breathe.                   Plaintiffs also

bring § 1983 individual capacity claims against Aguilar, Dudley,

and   Evrard,      asserting       that     the    officers   were     deliberately

indifferent to Hector’s medical needs when they did not tell the

EMS to hurry or alert the EMS of Hector’s deteriorating condition

even though they were trained on the need for medical attention in

these situations.       The officers seek qualified immunity on these

individual capacity claims.               Plaintiffs also bring § 1983 claims

against CCG, arguing that CCG’s policies and customs were the

moving force behind these constitutional violations.7                   Because the

parties bifurcated discovery, CCG only moves for summary judgment



7
  Plaintiffs’ official capacity claims against the individual officers
are considered claims against their employer, CCG. Kentucky v. Graham,
473 U.S. 159, 165 (1985) (“Official-capacity suits . . . ‘generally
represent only another way of pleading an action against an entity of
which an officer is an agent.’” (quoting Monell v. New York City Dep’t
of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)).


                                            11
     Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 12 of 32



of this Monell claim on the theory that Hector did not suffer a

constitutional violation.

I.   § 1983 Individual Capacity Claims Against the Officers

     The officers contend that they are entitled to qualified

immunity on Plaintiffs’ § 1983 excessive force and deliberate

indifference claims.          “Qualified immunity protects a government

official   from      being    sued   for    damages   under     § 1983    unless

preexisting    law    clearly    establishes    the   unlawfulness       of   his

actions, such that any reasonable official in his position would

be on notice that his conduct was unlawful.”              Hunter v. City of

Leeds, 941 F.3d 1265, 1278 (11th Cir. 2019).           To receive qualified

immunity, “an official must first establish that he was acting

within his discretionary authority when he engaged in the allegedly

unlawful conduct.”      Id.    There is no dispute that Aguilar, Dudley,

and Evrard were acting in their discretionary authority here.

Thus, Plaintiffs must show that the officers violated Hector’s

constitutional       rights    and   that    those    rights    were     clearly

established at the time of the incident here.             Id.     “For a right

to be clearly established, ‘[t]he contours of the right must be

sufficiently clear that a reasonable official would understand

that what he is doing violates that right.’”             Id. (alteration in

original) (quoting Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th

Cir. 2019)).




                                       12
        Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 13 of 32



      “A plaintiff can show that his constitutional rights were

clearly established in any one of three ways.”               Id.       “First, he

can point to a materially similar case decided by the Supreme

Court, [the Eleventh Circuit], or the highest court of the relevant

state that clearly establishes the unlawfulness of the police

conduct.”     Id.     “Second, even in the absence of such precedent, a

plaintiff can point to a ‘broader, clearly established principle

[that] should control the novel facts in [his] situation,’ provided

that the principle gives the officer ‘reasonable warning that the

conduct      at     issue    violated    constitutional     rights.’”          Id.

(alterations in original) (first quoting Morton v. Kirkwood, 707

F.3d 1276, 1282 (11th Cir. 2013) and then Hope v. Pelzer, 536 U.S.

730, 740 (2002)).           “Third, a plaintiff can show that the conduct

at   issue    ‘lies    so    obviously   at   the   very   core   of    what   the

[Constitution] prohibits that the unlawfulness of the conduct was

readily apparent to the official, notwithstanding the lack of case

law.’” Id. (quoting Lee v. Ferraro, 284 F.3d 1188, 1199 (11th Cir.

2002)).

      A.     Fourth Amendment Excessive Force Claims

                  i. Did the Officers Violate the Fourth Amendment?

      “The Fourth Amendment’s freedom from unreasonable searches

and seizures encompasses the plain right to be free from the use

of excessive force in the course of an arrest.”              Lee, 284 F.3d at

1197.      Claims for excessive force in the course of an arrest are



                                         13
        Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 14 of 32



properly     analyzed    under    the    Fourth   Amendment’s    “objective

reasonableness” standard.         Graham v. Connor, 490 U.S. 386, 395

(1989).     The Supreme Court “has long recognized that the right to

make an arrest or investigatory stop necessarily carries with it

the right to use some degree of physical coercion or threat thereof

to effect it.”      Id. at 396.    So, in determining whether the force

used during an arrest is reasonable, the Court generally considers

“the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and

whether he is actively resisting arrest or attempting to evade

arrest by flight.”        Id.; accord Lee, 284 F.3d at 1198 (“Graham

dictates unambiguously that the force used by a police officer in

carrying out an arrest must be reasonably proportionate to the

need for that force, which is measured by the severity of the

crime, the danger to the officer, and the risk of flight.”).              The

Court must also “examine (1) the need for the application of force,

(2) the relationship between the need and amount of force used,

and (3) the extent of the injury inflicted.”             Lee, 284 F.3d at

1198.

     Here, Plaintiffs do not argue that the amount of force used

before handcuffing Hector was excessive.            At that point, Hector

was still resisting arrest and unrestrained. The only use of force

Plaintiffs challenge in this case is the officers’ decision to

continue applying significant pressure to Hector’s back after they


                                        14
      Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 15 of 32



handcuffed    him.      At    that      point,   Hector   was    restrained     and,

according to Plaintiffs, no longer moving or resisting arrest.

Nevertheless, the officers remained on top of                      Hector    for an

additional two minutes and fourteen seconds, ignoring Hector’s

continuous screams that he could not breathe.

      Turning to the Graham factors, Hector was arrested for a non-

serious crime (disorderly conduct), and he posed a minimal threat

to the safety of the officers and others.                     Hector was unarmed

during the entire encounter, and he never did or said anything in

his conversation with the officers to indicate that he posed an

immediate safety threat beyond acting strange and paranoid and

knocking on his neighbor’s door.               Hector’s hands were handcuffed

behind his back at the time in question so, even if he were able

to escape, he would not have realistically been able to inflict

significant harm on anyone.

      Defendants     insist    that       Hector   was    resisting    arrest    or

attempting to evade arrest by flight after he was handcuffed.                   The

officers testified that the reason they remained on Hector’s back

even after he was handcuffed was because Hector continued kicking

his   legs,   rolling   side       to   side,    and   resisting    arrest.     But,

Plaintiffs contend that his resistance stopped once the handcuffs

were secured.

      Plaintiffs     point    to     Hector’s      mother’s     testimony.      She

witnessed the struggle and testified that Hector had stopped


                                          15
        Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 16 of 32



resisting after he was handcuffed “because he was unconscious” and

“[could not] move.”        See Concepcion Arreola Dep. 26:14-17, ECF No.

14 (“Q: They’re trying to get ahold of him, get him in handcuffs,

he’s trying to get out? A: When they already have him, no, because

he was unconscious.”); id. at 65:7-12 (“Q: Once the police officers

got Hector handcuffed behind his back, when they were on him, at

that point was Hector resisting anymore? A: When they got him in

the handcuffs? Q: Yes ma’am. A: No, because he can’t move.”).

Hector’s mother’s testimony is consistent with the seven-second

image    captured   on     Evrard’s      body    camera,   which    showed   Hector

completely still and in handcuffs with Officers Aguilar and Dudley

on top of him.       Evrard Body Cam 3:06-13.              Her testimony is also

consistent with the body camera footage showing Hector appearing

limp and only semi-conscious when the officers tried to place him

in a seated position.

      Defendants     ask     the    Court       to    ignore    Hector’s    mother’s

testimony about his lack of resistance post-handcuffing because

she   also    testified     in     her   deposition      that    Hector    continued

resisting after he was handcuffed.                   See Concepcion Arreola Dep.

29:1-3 (“Q: And that Hector was–kept resisting even after they got

him in handcuffs? A: Yes.”).              But, Plaintiffs explain that the

inconsistency in Hector’s mother’s testimony is due to her lack of

familiarity with the English language and confusion about the

question being asked.        In fact, an interpreter was present at the


                                          16
      Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 17 of 32



deposition but was not used during the testimony in question.

While the jury may decide not to credit the testimony of Hector’s

mother at trial based on her inconsistent testimony, the Court is

“tasked at th[e] summary judgment stage not with weighing the

evidence, making credibility choices or determining the truth of

the matter, but with deciding whether there is a genuine issue for

trial, viewing the evidence and making reasonable inferences in

the light most favorable to Plaintiff[s].”          Wate v. Kubler, 839

F.3d 1012, 1021 (11th Cir. 2016).         Therefore, the Court credits

Hector’s mother’s testimony and, viewing it in the light most

favorable to Plaintiffs, concludes for the purposes of this motion

that Hector stopped resisting arrest after he was handcuffed.8



8
 The Court recognizes that the sham affidavit doctrine counsels, “[w]hen
a party has given clear answers to unambiguous questions which negate
the existence of any genuine issue of material fact, that party cannot
thereafter create such an issue with an affidavit that merely
contradicts,     without    explanation,    previously     given    clear
testimony.” Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306,
1316 (11th Cir. 2007) (alteration in original) (quoting Van T. Junkins
& Assocs., Inc. v. U.S. Indus., Inc., 736 F.2d 656, 657 (11th Cir.
1984)). But, “[t]his rule is applied ‘sparingly because of the harsh
effect [it] may have on a party’s case.’” Id. (quoting Rollins v.
TechSouth, 833 F.2d 1525, 1530 (11th Cir. 1987)). “[T]o allow every
failure of memory or variation in a witness’ testimony to be disregarded
as a sham would require far too much from lay witnesses and would deprive
the trier of fact of the traditional opportunity to determine which point
in time and with which words the . . . affiant . . . was stating the
truth.” Id. (quoting Tippens v. Celotex Corp., 805 F.2d 949, 953-54
(11th Cir. 1986)). Here, even if the sham affidavit principles applied
to the inconsistency within Hector’s mother’s deposition testimony, it
would not preclude the Court from considering her testimony because
Plaintiffs offer a valid, plausible explanation for the inconsistency—
Hector’s mother’s first language is not English and she, therefore, had
trouble understanding the question when it was asked at one point during
her deposition but later understood it better and answered correctly.


                                    17
       Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 18 of 32



       Despite the minimal safety threat that Hector posed and his

lack of resistance to arrest, the officers used a significant

amount of force on him—force that was potentially deadly.              A 300-

lb. officer sat on Hector’s rear end while another officer dug his

elbow into Hector’s back, and the officers continued to use this

level of force for over two minutes after he was handcuffed—around

four minutes total.      The officers applied so much pressure in that

time     that,    according      to    Plaintiffs,        Hector     suffered

compressional/positional asphyxia as a result.             The officers had

reason to know that the force they were applying was potentially

deadly: Hector cried out sixteen times throughout the encounter

that he could not breathe, and his cries became progressively

weaker, ending in whimpering/panting sobs by the end.              The Court

finds that the officers’ use of this amount of force under the

circumstances     was    objectively       unreasonable   and,     therefore,

violated the Fourth Amendment.

       The Court rejects Defendants’ argument that the officers’ use

of force was not unconstitutional because the amount of force used

was de minimis.         Under the de minimis force principle, even

unnecessary use of force does not violate clearly established

Fourth Amendment law where “the actual force used and the injury

inflicted were both minor in nature.”           Nolin v. Isbell, 207 F.3d

1253, 1256 (11th Cir. 2000) (quoting Jones v. City of Dothan, 121

F.3d 1456, 1460 (11th Cir. 1997)).            The Court acknowledges that


                                      18
     Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 19 of 32



sitting and digging an elbow or knee into an arrestee’s back may

in some circumstances be a de minimis use of force.           But, given

that the prolonged pressure applied to Hector’s back here resulted

in his asphyxia and death and given that the officers were on

notice from the beginning that their use of force was potentially

deadly because Hector could not breathe, the Court finds that the

actual force used and injury inflicted under the circumstances

were not minor.    Therefore, the de minimis force principle does

not apply.   Cf. Nolin, 207 F.3d at 1255, 1258 (finding de minimis

force used when an officer grabbed an arrestee from behind the

shoulder and wrist, threw him against a van, kneed him in the back,

pushed his head into the van, and searched his groin but only left

bruises that did not require medical treatment); Durruthy v.

Pastor, 351 F.3d 1080, 1085, 1094, 1094 n.10 (11th Cir. 2003)

(finding de minimis force used when officer grabbed the arrestee

from behind, pulled him to the ground, and kneed him in the back

to place handcuffs on him, aggravating the arrestee’s pre-existing

shoulder injury); Croom v. Balkwill, 645 F.3d 1240, 1245, 1252-53

(11th Cir. 2011) (finding de minimis force where an older woman

alleged she “suffered medical problems” as a result of an officer

pushing her “to the ground from her squatting position and holding

her there with a foot (or knee) to the back for up to ten minutes”).




                                   19
     Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 20 of 32



           ii. Did the Officers Violate Clearly Established Law?

     By the date of Hector’s arrest, January 9, 2017, it was well

established that after a suspect is arrested, handcuffed, and

completely secured, and after the risks of danger and flight have

passed, significant force that is “wholly unnecessary to any

legitimate law enforcement purpose” is excessive.          Lee, 284 F.3d

at 1198; accord Saunders v. Duke, 766 F.3d 1262, 1265 (11th Cir.

2014) (“We have repeatedly ruled that a police officer violates

the Fourth Amendment, and is denied qualified immunity, if he or

she uses gratuitous and excessive force against a suspect who is

under control, not resisting, and obeying commands.”).

     For example, in a 2014 case, Saunders v. Duke, the Eleventh

Circuit ruled that officers’ use of force was excessive when they

“pushed [a non-resisting, non-threatening arrestee] down on the

hot pavement in order to handcuff him,” slammed his face into the

pavement, and held him there even after he told them he was getting

burned.   766 F.3d at 1265-68.    In a 2002 case, Lee v. Ferraro, an

officers’ use of force was excessive when an officer took a

motorist arrested for honking her horn to the back of a car and

slammed her head against the trunk after she was “arrested,

handcuffed, and completely secured and after any danger to the

arresting officer as well as any risk of flight had passed.”           284

F.3d at 1198-99.   And, in a 2000 case, Priester v. City of Riviera

Beach, the Eleventh Circuit ruled that officers’ use of force was


                                   20
     Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 21 of 32



excessive when they ordered a suspect to get down on the ground,

he complied and “did not pose a threat of bodily harm to the

officers or anyone else,” but the officers still released a dog on

the suspect and allowed the dog to attack the suspect for two

minutes.   208 F.3d 919, 927 (11th Cir. 2000).

     It was also established by the time the officers acted that

using significant force “to restrain even a previously fractious

arrestee” who attempted to evade arrest is “obviously unnecessary”

if the plaintiff later “offer[s] no resistance at all” at the time

the force is applied.     Smith v. Mattox, 127 F.3d 1416, 1418-20

(11th Cir. 1997) (per curiam) (finding an officer violated clearly

established law by breaking an arrestee’s arm after the arrestee

“docilely submitted to arrest,” even though he had previously

attempted to flee from the officer).         Officers must continue to

assess the situation to determine whether their use of force

against a previously fractious arrestee is reasonable in light of

the arrestee’s continued resistance or lack thereof.

     For example, in a 2016 case, Wate v. Kubler, the arrestee

appeared to be in a delusional state, and he physically fought

with officers who tried to calm him.           839 F.3d at 1015-1017.

Because he continued resisting the officers even after he was

handcuffed, an officer deployed a taser on him five times in the

span of two minutes to get him to stop kicking and comply with the

officers’ commands.   Id. at 1017.      When construing the evidence in


                                   21
        Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 22 of 32



the light most favorable to the plaintiff, the Court found the

arrestee “was no longer resisting at least after the first two

tasings.”     Id. at 1021.     The Eleventh Circuit ruled that while the

first and maybe second tases were warranted, the following three

tases    were    excessive     because,      by   that   time,   the   man     was

“handcuffed, immobile and still, such that a reasonable officer in

[the officer’s] position would conclude that [the man] did not

present a risk of flight, or a threat of danger to the officers or

to the public.”        Id.     The Eleventh Circuit denied the officer

qualified     immunity      because   “[a]   reasonable    officer     in    [his]

position and under the[] circumstances would have had fair warning

that repeatedly deploying a taser on [the decedent], after he was

handcuffed      and   had    ceased   resisting,     was   unconstitutionally

excessive.”      Id.; accord Oliver v. Fiorino, 586 F.3d 898, 902-03,

906-07 (11th Cir. 2009) (finding an officer who used a taser eight

times in the course of two minutes on an individual who was not

accused of a crime and who was immobilized, limp, and writhing in

pain after the first tase was excessive).

     Here, Plaintiffs do not dispute that Hector was previously

fractious: he resisted arrest before he was handcuffed.                       But,

viewed in the light most favorable to Plaintiffs, he stopped

resisting arrest in the two-minute-and-fourteen-second time span

after he was handcuffed while the officers continued using force

that they had reason to know was potentially deadly.               As in Wate,


                                       22
        Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 23 of 32



the    officers     were    responsible          for   assessing    whether   Hector

continued       resisting     arrest   in    that      two-minute   time   span   and

adjusting their level of potentially deadly force accordingly.                     A

reasonable officer in Aguilar, Dudley, and Evrard’s positions

under the circumstances would have had fair warning that continuing

to    apply     significant    pressure      to    Hector’s   back    after   Hector

expressed that he could not breathe sixteen separate times and

after     his     voice     weakened    to        whimpering/panting       sobs   was

constitutionally excessive given that he was handcuffed and had

ceased resisting.

       The Court acknowledges that it has not been pointed to any

relevant precedent that is precisely on point with the facts of

this case.       The Court could not identify a case in which an officer

used the same type of force used here—i.e., applying substantial

pressure to an arrestee’s back for four minutes, two of which were

after he stopped resisting, despite the arrestee’s repeated cries

that he could not breathe and audibly worsening condition.                        But

the law “does not require a case directly on point for a right to

be clearly established[;] existing precedent must have placed the

statutory or constitutional question beyond debate.”                       Kisela v.

Hughes, 138 S. Ct. 1148, 1152 (2018) (quoting White v. Pauly, 137

S. Ct. 548, 551 (2017)); see, e.g., Dyksma v. Pierson, No. 4:17-

CV-41 (CDL), 2018 WL 3430684, *3, *6-*8 (M.D. Ga. July 16, 2018)

(denying qualified immunity to an officer who placed his knee on


                                            23
      Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 24 of 32



an arrestee’s neck for approximately seventeen seconds when the

arrestee’s hands were cuffed behind his back and he was clearly

incapacitated even though the Court could not identify binding

precedent in which a similar use of force was employed in this

manner), aff’d 763 F. App’x 909 (11th Cir. 2019) (per curiam).

The Court understands that clearly established law cannot be

defined at “a high level of generality.” Plumhoff v. Rickard, 572

U.S. 765, 779 (2014) (quoting Ashcroft v. al-Kidd, 563 U.S. 731,

742 (2011)).     To do so would impermissibly avoid “the crucial

question whether the official acted reasonably in the particular

circumstances that he or she faced.”         Id.    But, the Court finds

that on the date of Hector’s death, it was beyond debate that a

law   enforcement   officer    who   continues     to   apply   significant

pressure to an arrestee’s back over two minutes after the arrestee

has been detained, stopped resisting, and screamed sixteen times

over the course of four minutes that he could not breathe violates

the arrestee’s Fourth Amendment right to be free from excessive

force.

      Defendants rely on two Eleventh Circuit cases to argue that

the officers should receive qualified immunity here.            First, they

point to Lewis v. City of West Palm Beach, in which the Eleventh

Circuit granted officers qualified immunity when they restrained

a disoriented man who kept trying to run into traffic.            561 F.3d

1288 (11th Cir. 2009).        Once the officers got the man to the


                                     24
     Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 25 of 32



ground, an officer put a knee on the man’s neck and upper back for

about a minute so the man could be handcuffed and put in leg

restraints.        The   officers   attempted   to    put   him   in   a   seated

position, but the man would not sit up or heed requests that he

calm down.    The officers decided to attach the ankle restraint to

the handcuffs with a hobble cord and essentially “hogtied” the man

with his hands and feet close together behind his back.                        The

officers soon realized that the man was unconscious, and they

removed the restraints and tried to resuscitate him, but he died.

An expert concluded that the cause of death was asphyxia caused by

neck compressions.         The Eleventh Circuit granted the officers

qualified immunity, finding that the officers’ use of force was

not constitutionally impermissible because the man continued to be

“agitated    and    uncooperative,”    had    “only    a    tenuous    grasp    on

reality,” did not remain compliantly restrained, refused to sit

up, and was unable to stay calm.           Id. at 1292.

     Defendants also point to Bussey-Morice v. Gomez, 587 F. App’x

621 (11th Cir. 2014) (per curiam).           In that case, a man suffering

from excited delirium refused to comply with officers’ requests

that he get on his knees, place his hands behind his back, and

turn away from the officers.          When an officer went to handcuff

him, he “jumped up, pulled away, and resisted.”               Id. at 624.       At

that point, two officers tased the man.              The man jumped up after

or during the tasing, removed the taser prongs from his body, and


                                      25
     Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 26 of 32



approached the officers “in a combative manner.” Id. The officers

tased him again.   Again, the man got back up and began ripping out

the taser prongs.      He then began to fight the officers and

continued ignoring their commands, so the officers tased him a

third time.     The man continued fighting after the third taser

deployment, but the officers were instructed not to tase him

anymore, and they proceeded to physically restrain him.           The man

later died due to the multiple taser applications, according to

the plaintiff’s expert.     A panel of the Eleventh Circuit granted

the officers qualified immunity, finding their use of force was

acceptable because the man was belligerent, agitated, and out of

his mind, refused to comply with officers’ commands, and “never

ceased his resistance to the officers’ attempts to restrain him.”

Id. at 630.

     Neither Lewis nor Bussey-Morice control the outcome of this

case, though.   Here, unlike in those cases, when the evidence is

viewed in the light most favorable to Plaintiffs, Hector ceased

resisting arrest, attempting to flee, or fighting officers at the

time of the unconstitutional use of force.       Accordingly, this case

falls under the clear line of case law establishing that, like

here, use of significant, gratuitous force against a non-resisting

arrestee who is restrained and no longer poses a threat of flight

or risk of danger is unconstitutional.




                                   26
     Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 27 of 32



     Quite frankly, the issue here is not as complicated as the

foregoing lengthy discussion suggests.           The ultimate question for

purposes of the pending motion is whether there is enough evidence

in the record from which a reasonable jury could conclude that

Hector ceased resisting when he was handcuffed.             The Court finds

that Plaintiffs have pointed to enough evidence supporting this

version of what happened.         It is primarily from the testimony of

Hector’s mother, which is admittedly inconsistent, but when she is

given the benefit of favorable inferences, that testimony clearly

supports the conclusion that Hector ceased resisting at the time

the handcuffs were applied.        And if a jury finds that in fact is

what happened, then Defendants are not entitled to qualified

immunity and a jury would be authorized to find that Hector’s

Fourth   Amendment   right   to    be    free   from   excessive   force   was

violated.

     For these reasons, the Court finds that Officers Aguilar,

Dudley, and Evrard are not entitled to qualified immunity at this

time on Plaintiffs’ § 1983 excessive force claims.

         b. Fourteenth Amendment Deliberate Indifference to Serious
            Medical Needs Claims

     Plaintiffs also argue that Aguilar, Dudley, and Evrard were

deliberately indifferent to Hector’s serious medical needs when

they failed to inform EMS of Hector’s deteriorating condition after

the struggle and to request that they hurry to the scene.                  “To




                                        27
        Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 28 of 32



establish      a    constitutional      deliberate-indifference       claim,

[Plaintiffs] must demonstrate ‘(1) [that Hector had] a serious

medical need; (2) the defendants’ deliberate indifference to that

need; and (3) causation between that indifference and [Hector’s]

injury.’” Taylor v. Hughes, 920 F.3d 729, 733 (11th Cir. 2019)

(quoting Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1306–07 (11th

Cir. 2009)).9      The Court finds that, even if Hector had a serious

medical need, Plaintiffs have not shown that Officers Aguilar,

Dudley, and Evrard acted with deliberate indifference to that need

here.     To show deliberate indifference, Plaintiffs “must prove

three things: (1) subjective knowledge of a risk of serious harm;

(2) disregard of that risk; (3) by conduct that is more than

[gross] negligence.”        Goebert v. Lee Cty., 510 F.3d 1312, 1327

(11th Cir. 2007) (alteration in original) (quoting Bozeman v. Orum,

422 F.3d 1265, 1272 (11th Cir. 2005) (per curiam), abrogated on

other grounds by Kingsley v. Hendrickson, 135 S. Ct. 2466, 2477

(2015)).    Plaintiffs emphasize that the officers here were trained

on the dangers of excited delirium and, therefore, had a subjective

knowledge that their failure to take Hector for immediate medical

treatment would result in serious medical consequences, including

death.


9
  The standard for providing medical care to a pre-trial detainee under
the Fourteenth Amendment is the same as the standard required by the
Eighth Amendment for a convicted prisoner, so the Court refers to both
Eighth and Fourteenth Amendment case law in its discussion. Andujar v.
Rodriguez, 486 F.3d 1199, 1203 n.3 (11th Cir. 2007).


                                      28
       Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 29 of 32



       Even if that were true, the Court does not find that the

officers’ failure to call EMS—who they had already asked to come

to the scene before any struggle occurred—and tell them to hurry

was more than grossly negligent.       Therefore, they did not act with

deliberate indifference.       Negligent medical care does not violate

the Constitution.     “In the medical context, an inadvertent failure

to provide adequate medical care cannot be said to constitute ‘an

unnecessary and wanton infliction of pain’ or to be ‘repugnant to

the conscience of mankind.’”         Mann, 588 F.3d at 1307 (quoting

Estelle v. Gamble, 429 U.S. 97, 106-07 (1976)).              In Mann, for

example, the deputies “may have made an error in judgment” but

were not deliberately indifferent when they took an arrestee

experiencing “excited delirium” to the jail instead of to the

hospital.    Id. at 1307-08.    And, they “took appropriate action” of

applying cold compresses to cool down the arrestee, who they

thought was suffering from a heat stroke, and ultimately calling

911 about nineteen minutes after the arrestee became unresponsive

with labored breathing.        Id. at 1301, 1308.       Here, the officers

knew that aEMS was on its way before Hector was ever taken into

custody or began to struggle with them.           And EMS arrived on the

scene about seven minutes after the officers handcuffed Hector.

After the struggle, the officers checked to make sure that Hector

was still breathing and had a pulse, which he did.           This is not a

case    where   officials    ignored      a   serious   medical   need   or


                                     29
        Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 30 of 32



intentionally delayed medical care.          Cf. Goebert, 510 F.3d at 1329

(jail commander was deliberately indifferent when he intentionally

delayed for one day, with “no good reason,” authorizing medical

care for an inmate with a serious medical need that was getting

progressively worse); Bozeman, 422 F.3d at 1273 (finding a prison

guard was deliberately indifferent when he failed “for fourteen

minutes to check [an inmate who had stopped breathing’s] condition,

call for medical assistance, administer CPR or do anything else to

help”).    The officers’ decision not to call EMS, who they knew was

on the way, and update them on Hector’s condition did not amount

to deliberate indifference.           And they are entitled to qualified

immunity on Plaintiffs’ § 1983 Fourteenth Amendment claims.

  IV.     § 1983 Claims Against CCG

     CCG only moves to dismiss Plaintiffs’ claims against it on

the basis that the officers’ conduct did not violate Hector’s

constitutional      rights.     For    the   reasons   discussed   above,   a

reasonable jury could conclude that the officers’ actions violated

Hector’s Fourth Amendment right to be free from excessive force in

the course of an arrest, but it could not conclude that the

officers were deliberately indifferent to Hector’s medical needs

in violation of the Fourteenth Amendment.              Therefore, the Court

grants CCG summary judgment on Plaintiffs’ § 1983 Fourteenth

Amendment claim against it but not on their § 1983 excessive force

claim.


                                       30
     Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 31 of 32



                                 CONCLUSION

     For the foregoing reasons, the Court grants in part and denies

in part Defendants’ motion for summary judgment (ECF No. 12).               The

only claims       remaining in this action are Plaintiffs’ § 1983

excessive force claims against Officers Aguilar, Dudley, Evrard,

and the CCG.

                                OBITER DICTUM

     Whether Defendants appeal today’s ruling should be of no

concern to the Court.        But the Court is obliged to point out that

the basis of its ruling casts doubt on the Court of Appeals

jurisdiction over an interlocutory appeal.              The resolution of the

qualified   immunity    issue    here   depends    on     whether    sufficient

evidence exists in the record from which a reasonable jury could

conclude that the arrestee had ceased resisting at the time that

he was subjected to potentially deadly force.                If he had, the

officers are not entitled to qualified immunity on Plaintiffs’

excessive force claims.         If he had not, they are.            A jury must

resolve    this    factual   dispute    before    the    qualified     immunity

decision can be made.         As the Court understands the applicable

law, qualified immunity decisions that depend upon the sufficiency

of the evidence on an issue that is a factual predicate for such

immunity may not be appealed through the interlocutory appeal

process.    See e.g., Koch v. Rugg, 221 F.3d 1283, 1294-96 (11th

Cir. 2000); Cottrell v. Caldwell, 85 F.3d 1480, 1484 (11th Cir.


                                       31
     Case 4:19-cv-00005-CDL Document 30 Filed 03/03/20 Page 32 of 32



1996)); Dolihite v. Maughon ex rel. Videon, 74 F.3d 1027, 1033 n.3

(11th Cir. 1996)); Johnson v. Jones, 515 U.S. 304, 313 (1995); and

Scott v. Gomez, 792 F. App’x 749, 751-52 (11th Cir. 2019) (per

curiam).   Of course, this Court has no jurisdiction to decide the

jurisdiction of the Court of Appeals.        But because the nature of

this Court’s order may affect the Court of Appeals jurisdiction,

the Court finds it appropriate to clarify the basis for its order,

hoping that it is not viewed as inappropriate meddling.

     IT IS SO ORDERED, this 3rd day of March, 2020.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   32
